Adams, J.
1 taxesceipt^cieputy coilector. 2 tax sale: taxesaíteí damus. Sections 859 and 860 of the Code provide for the collection of delinquent taxes by a deputy collector. It follows, we think, that his receipt should have the same force and effect as the receipt of the treasnrer. By section 867 of the Code it is provided that “the treasurer’s receipt shall be in full of the party’s taxes for that year.” Such being the statute the appellee contends that where a person pays his taxes and takes a receipt, even after sale, such payment, if he was ignorant of the sale, must be held to be a satisfaction of the tax claim and to operate to the defeat of the tax sale. In support of this view it is urged that if it is held otherwise great hardships will often result, whez-e the lazid owner pays in ignorance of the sale and relies upon his receipt. Without denying that it may happen, this may be said, that under the statute requiring notice before the issuance of a tax deed it is not to be supposed that a tax title would often accrue by reason of such reliance; certainly no hai-dship results in this case. The land owner allowed the time of redeznption to expire with full knowledge of the facts. The payment made by him was applicable upon redemption. He should have added the additional amount necessary to redeem.
The moment the purchaser paid the tax he acquired certain vested rights. The tax sale being valid there was nothing *222which the treasurer or deputy collector or laud owner could do to invalidate it.
It is urged by the appellee that a writ of mandamus cannot properly be granted, because the land owner, the real party in interest, is not a party to this action. But the land owner-would not be concluded by the deed. If, for any reason, the plaintiff is not entitled to a deed a court of equity would cancel it. Upon the case, as made, plaintiff appears to be entitled to a deed, and we think that a writ of mandamus should have-been granted to compel the defendant to execute it.
Reversed.